Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 03/18/2021 claiming priority to 63/007,717 filed on 04/09/2020, in which claims 1-22 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 10/07/2021 and 11/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 12, 19 and similar dependent claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Copending Application APP 17/249,928. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Copending Application and is covered by the Application since the Application and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Copending Application 17/249,928
Instant Application:-17/249,929
1. A method of wireless communication performed by a communication device, comprising: classifying a set of packets of streaming video content based at least in part on one or more 
2. The method of claim 1, wherein the set of communication parameters includes at least one of a symbol location parameter or a quality of service parameter.
5. The method of claim 1, wherein assigning the set of packets to the plurality of transport blocks comprises: assigning a first one or more packets to a first data stream with a first quality of service and a second one or more packets to a second data stream with a second quality of service.



As demonstrated, the claim of Copending Application 17/249,928 anticipate the features of the claim of instant application 17/249,929. Similar analysis can be done for Copending Application 17/064,522.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.


Examiner’s Note

Claims 1-7 refer to "A method of wireless communication”, Claims 8-11 refer to "A method of wireless communication”, Claims 12-18 refer to "A communication device”, and, Claims 19-22 refers to "A communication device”. Claims 8-22 are similarly rejected in light of rejection of claims 1-7, any obvious combination of the rejection of claims 1-7, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. 

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Munaretto et al. (“Broadcast video streaming in cellular networks: An adaptation framework for channel, video and AL-FEC rates allocation”, WICON, 2010 the 5th Annual ICST, IEEE, Piscataway NJ USA, March 01, 2010) in view of Boggia et al. (US 20200099990 A1), hereinafter Boggia. Munaretto and Boggia are cited in IDS.
	
	Regarding claim 1, Muraretto discloses a method of wireless communication performed by a communication device, comprising (Abstract): classifying a set of packets of streaming video content based at least in part on one or more video characteristics, wherein the one or more video characteristics relate to an effect of a packet on a quality of experience of providing the streaming video content (Section I. Introduction); assigning the set of packets to a plurality of transport blocks based at least in part on classifying the set of packets, wherein a first transport block, of the plurality of transport blocks, is associated with a first set of values for a set of communication parameters and a second transport block, of the plurality of transport blocks, is associated with a second set of values for the set of communication parameters, and wherein the set of communication parameters associated with a layer mapping technique; and providing the plurality of transport blocks for transmission based at least in part on assigning the set of packets to the plurality of transport blocks (Section I, Introduction).  
	Munaretto discloses all the elements of claim 1 but Munaretto does not appear to explicitly disclose in the cited section classifying a set of packets; transport block associated with a set of communication parameters.
	However, Boggia from the same or similar endeavor teaches classifying a set of packets; transport block associated with a set of communication parameters ([0034], [0050]-[0053], [0063]-[0066], [0116]-[0118]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Munaretto to incorporate the teachings of Boggia for efficient scheduling resources for streaming videos (Boggia, [0014]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

Regarding claim 2, Munaretto in view of Boggia discloses the method of claim 1, wherein the set of communication parameters includes a quality of service parameter (Munaretto, Section I, Boggia, [0034], [0050]-[0053], [0063]-[0066], [0077], [0116]-[0118]).  

	Regarding claim 3, Munaretto in view of Boggia discloses the method of claim 1, wherein classifying the set of packets comprises: classifying the set of packets into a real-time transport protocol header category or at least one video component category (Munaretto, Section I, Boggia, [0034], [0050]-[0053], [0063]-[0066], [0097], [0116]-[0118]).  

	Regarding claim 4, Munaretto in view of Boggia discloses the method of claim 3, wherein the at least one video component category includes at least one of: an intra-code picture (I-frame) category, a predicted picture (P- frame) category, or a bidirectional predicted picture (B-frame) category (Munaretto, Section I, Boggia, [0034], [0050]-[0053], [0063]-[0066], [0097], [0116]-[0118]).  

	Regarding claim 5, Munaretto in view of Boggia discloses the method of claim 1, wherein assigning the set of packets to the plurality of transport blocks comprises: assigning a first one or more packets to a first data stream with a first quality of service and a second one or more packets to a second data stream with a second quality of service (Munaretto, Section I, Boggia, [0034], [0050]-[0053], [0063]-[0066], [0097], [0116]-[0118]).  

	Regarding claim 6, Munaretto in view of Boggia discloses the method of claim 1, wherein providing the plurality of transport blocks comprises: providing the plurality of transport blocks via a plurality of data radio bearers (Munaretto, Section I, Boggia, [0034], [0050]-[0053], [0063]-[0066], [0097], [0116]-[0118]).  

	Regarding claim 7, Munaretto in view of Boggia discloses the method of claim 1, wherein providing the plurality of transport blocks comprises: mapping the plurality of transport blocks to a multiple input multiple output (MIMO) layer based at least in part on at least one of a MIMO layer signal to noise (Munaretto, Section I, Section V, Fig. 1-2, Boggia, [0034], [0050]-[0053], [0063]-[0066], [0097], [0116]-[0118], it is obvious to the ordinary skill in the art).

Regarding claim 8-22, See Examiner’s Note.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487